Citation Nr: 1116720	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-46 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing was held on October 26, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To provide a new VA examination and referral for extraschedular consideration.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for cyst, post operative and lateral meniscectomy, left knee, evaluated as 30 percent disabling, total right knee replacement associated with cyst, post operative and lateral meniscectomy, left knee, evaluated as 30 percent disabling; and degenerative changes, right knee associated with cyst post operative and lateral meniscectomy, left knee, evaluated as 10 percent disabling.  As such, he does not satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  But, as mentioned, he can still show entitlement to this benefit by establishing his unemployability under the special provisions of § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

During the course of the appeal, the Veteran has alleged that he is unable to work in construction due to his service-connected disabilities.  He stated that he used to work on building houses, but that he can no longer walk across the beams.  He also testified that he has only a fifth grade education with respect to reading and writing and that he cannot get a job due to his lack of education.  Furthermore, he stated that his pain medication precluded him from driving or leaving his home.  The VA Form 21-4192, completed by the Veteran's prior employer, shows that the Veteran worked in construction for approximately 17 years.  The employer noted that the Veteran was terminated due to his knee replacements and bad hip and back.   

The record reflects that the Veteran was afforded a VA examination in August 2008.  The Veteran stated that he used to work construction as a framer and a concrete finisher, but has not worked for the past several years because of his knee problems.  The Veteran stated that he had a total left knee arthroplasty in 2006 and a total right knee arthroplasty in 2007.  The Veteran reported that he continues to have a lot of pain and is chronically on Vicodin.  He has trouble sitting more than about 10 minutes because his knees get stiff and painful and he has to get up and move around.  He explained that he had a 40 pound lifting restriction, does not participate in sports, and has difficulty with jobs around the house.  He stated that since he has had the knee replacements and problems with the knees, he has been unable to work.  He states that he cannot do the work he used to do in construction and he is unable to do a desk job because he cannot sit for more than 10 minutes.  He is not able to stand more than about 10 minutes.  The examiner listed diagnoses of degenerative joint disease both knees, status post bilateral total knee arthroplasties.  The examiner noted that regarding employability, the Veteran had limitations in what he can do in as much as he only has a 40 pound lifting capacity, is unable to run, climb ladders, or stand more than about 10 minutes and has to sit down, and then move around about every 10 minutes.  Although the VA examination report provided some information regarding the limitations caused by the Veteran's service-connected disabilities, the report did not specifically address whether gainful employment would be precluded by the service-connected disabilities.   However, the record does show that the Veteran was afforded a VA examination in August 2006 following his total left knee arthroplasty in July 2006.  The Veteran complained of severe pain in his left knee.  The Veteran stated that it was greatly affecting his daily activities and usual occupation.  He was unable to work and likely will be unable to work in the field he was in indefinitely.  He was a construction worker framer, which required him to walk on trusses which given his overall knee conditions, is not something that he would likely ever be able to do again as his knees were unstable, have been known to lock, and he will never have problem-free times with his knee condition.  The examiner explained that the Veteran's knee condition was severe and that the Veteran was unable to work secondary to his knee condition.  However, although the examiner noted that the Veteran was unable to work, specifically pointing out that the Veteran could no longer work in construction, the examiner did not provide an opinion as to whether the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment.  In this case, it is not entirely clear whether the Veteran is precluded from substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected disabilities.

Finally, in reviewing the aforementioned evidence, the Board finds that the Veteran's case presents unusual or exceptional circumstances, in that the Veteran's service-connected disabilities do not warrant higher ratings under the schedular rating criteria, but there is evidence indicating that he is unable to continue working due to his service-connected disabilities.  As a result, a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration is warranted.  The authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extra-schedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1). Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that the Veteran is currently service-connected for cyst, post operative and lateral meniscectomy, left knee, total right knee replacement associated with cyst, post operative and lateral meniscectomy, left knee, and degenerative changes, right knee associated with cyst post operative and lateral meniscectomy, left knee.

Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should refer the Veteran's claim for TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

